                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
 ------------------------------------------------------------   X     DATE FILED: 12/9/2019
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :       S1 19-cr-166 (VEC)
                                                                :
 AVILA ET AL.,                                                  :            ORDER
                                                                :
                                          Defendants.           :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 9, 2019, Defendants Jose Caban and Corey Cray appeared for

an initial conference before this Court; and

        WHEREAS the discovery in this case is complex and voluminous;

        IT IS HEREBY ORDERED that Defendants must promptly discuss and execute a

protective order so they can receive discovery from the Government; and

        IT IS HEREBY ORDERED that Defendants must each provide the Government with 2

half-terabyte hard drives so that discovery can be provided to counsel and to the Defendants in

their facilities; and

        IT IS HEREBY ORDERED that a conference is scheduled for March 19, 2020, at 2:30

p.m. to set a pretrial motion and trial schedule. Defense counsel are directed to be prepared to

discuss likely pretrial motions as well as their trial availability at that time. Time under the

Speedy Trial Act has not begun to run because co-Defendants Isaiah Moss and Devonaire Price

have not been apprehended, see 18 U.S.C. § 3161(h)(3).

SO ORDERED.
                                                                    ___________________________
Dated: December 9, 2019                                                 VALERIE CAPRONI
      New York, NY                                                    United States District Judge
